DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 32(c) a DNA construct comprising a ddRNAi construct of (b) and a PABPN1, and claims 25, 26, 28, 30, 33, 34, 36, and 40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/6/20.
Claims 42 and 43 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/6/20.

Drawings
The drawings were received on 12/16/20.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 13-14, filed 12/16/20, with respect to 102 (WO 2017177277) have been fully considered and are persuasive.  The rejection of claims 1, 3, 10, 22, 32, and 39 has been withdrawn because applicant states that ‘277 is owned by the same entity as the instant application and the subject matter of ‘277 and the claimed invention were subject to an obligation to assign to the same entity no later than 
Applicant’s arguments, see pages 13-16, filed 12/16/20, with respect to 103 rejection (Zamore taken with Reuzeau) have been fully considered and are persuasive.  The rejection of claims 1, 3, 9, 10, 22, 32, and 39 has been withdrawn because in view of a sequence alignment with the sequences in Reuzeau there is a maximum of 7 nucleotides in complementarity between sequences described in Reuzeau and SEQ ID NO: 13, which is insufficient to effect RNAi. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9, 10, 22, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zamore et al. (US 20110207224) taken with Protiva Biotherapeutics, Inc. (WO 2010/105372).
‘224 disclose making a transgene encodes a RNA precursor comprising a primary microRNA backbone and a siRNA inserted into the backbone (pages 1-4, 12-14 and 17-19). The product was based on the discovery of new artificial, engineered RNA precursors that when expressed in a cell are processed by the cell to produce siRNA using the cell’s own RNAi pathway (page 1 and Figure 1). The transgene can be in a construct and under the control of a Pol III or Pol II promoter (pages 4-5). Viral 
‘224 does not specifically teach siRNA comprising a sequence that is substantially complementary to a region of SEQ ID NO: 13.
However, at the time of the effective filing date, ‘372 teach siRNA to reduce HCV infection in a cell.  The siRNA can be comprise a sequence selected from Figures 1 -16.  See pages 143-144.  Figure 1 contains a siRNA that would comprise a sequence that is substantially complementary to a region of SEQ ID NO: 13.  See SEQ ID NO: 1,121.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Zamore taken with ‘372, namely to make the claimed nucleic acid to modulate expression of a HCV gene in a cell line. One of ordinary skill in the art would have been motivated to combine the teaching to study the function of the construct in a cell line to control HCV infection. It would have been obvious to a person of ordinary skill in the art to make a plurality of the transgenes since more than one transgene is required for delivery to a cell or for future usage. A person of ordinary skill in the art would have been motivated to make a viral vector selected from AAV, adenovirus and retrovirus to successfully delivery the construct to a cell line. One of ordinary skill in the art would have been motivated to use a RNA pol III promoter to control expression of the construct.
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.
Applicant cites a section from MPEP 2141.01(a) and argues that none of the cited references are in the same field of endeavor or reasonably pertinent to the problem faced, i.e., oculopharyngeal muscular dystrophy (OPMD), the development of OPMD, or development of therapeutics directed to the casual gene for OPMD (PABPN1).  The teaching of the Protiva document is directed to RNAi against HCV.
Applicant’s arguments are not found persuasive because the claimed product is not limited to inhibiting expression of a PABPN1 protein or using the product in a method.  In addition, the limitation ‘wherein the effector sequence is substantially complementary to a region of corresponding length in an RNA transcript set forth in SEQ ID NO: 13’ is very broad and could embrace an effector complex targeting a non-PABPN1 sequence.  The specification provides examples of the term “substantially complementary” (up to three mismatches in the duplex region), but does not define the term resulting in the skilled artisan determining that the term embraces a large range of sequences that are complementary to SEQ ID NO: 13 (e.g., at least about 50% complementary to SEQ ID NO: 13).  The limitation is not limited to SEQ ID NO: 13 or specifically inhibiting the expression of PABPN1.
Applicant further argues that one of skill in the art would not have been motivated to combine the cited references because there is no teaching of a nucleic acid encoding a short hairpin microRNA (shmiR).  SEQ ID NO: 1,121 is not an antisense or effector 
In response to applicant’s argument that SEQ ID NO: 1,121 is not an antisense or effector sequence targeting mRNA, the argument is acknowledged but is not found persuasive because the claimed product an effector sequence of at least 17 nucleotides in length and an effector complement sequence.  Even though SEQ ID NO: 1,121 is directed to a different target sequence as pointed out by applicant, the target sequence would be considered to read on the effector complement sequence.  The claimed product embraces a double stranded sequence and embraces the complement sequence of SEQ ID NO: 1,121 and SEQ ID NO: 1,121.  Zamore teaches a transgene comprising a dsRNA that would read on the claimed product and the dsRNA can target a viral sequence (claim 30 and 58).  The transgene can use the cells own RNAi pathway (page 1 and Figure 1).  It would have been obvious to try SEQ ID NO: 1,121 in the transgene taught by Zamore to determine its effectiveness or marketability for treating HCV infection based on HCVF genotype a1 expression. See MPEP 2143 (E) Obvious to try.  
Since Zamore teaches a nucleic acid comprising a dsRNA having structural limitations of the claimed product except for the target sequence, there was a reasonably expectation of success for making the claimed product.  “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)”.  See MPEP 2143.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 9, 10, 22, 32, and 39 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8-11, 13, 14, 17, 18, 21-23, 27, 28, 37, 38, 40-42, 50-53, 55, and 60-61 of copending Application No. 16/093,493 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a shmiR comprising a sequence that is complementary to SEQ ID NO: 13. See SEQ ID NO: 3 in claim 1 of ‘493. SEQ ID NO: 38 and 39 are 100% identical to SEQ ID NO: 3, 8, 9, 14, 15, 20, 21, and 22 recited in the claims of ‘493.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive because applicant did not address the merits of the rejection.  It is noted that .


Allowable Subject Matter
Claims 2, 4, 7, 11, 12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635